Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 1 of 6 PageID: 1023



NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
BRENDA G. MINION,                   :
                                    :
            Plaintiff,              :
                                    :      Civil No. 16-5454 (RBK/JS)
            v.                      :
                                    :      OPINION
KEYSTONE AMERIHEALTH                :
CARITAS,                            :
                                    :
            Defendant.              :
__________________________________ :

KUGLER, United States District Judge:

       This matter comes before the Court on the Motion to Dismiss and/or Motion for a More

Definite Statement (Doc. No. 77) filed by Defendant Keystone AmeriHealth Caritas. For the

reasons set forth below, Defendant’s Motion is DENIED.

I.     BACKGROUND

       The Court recently set forth the facts and procedural history of this case in its June 8, 2020

Opinion. See Minion v. Keystone AmeriHealth Caritas, No. 16-5454, 2020 WL 3056286, at *1–3

(D.N.J. June 8, 2020). To recap: while employed by Defendant, Plaintiff Brenda G. Minion

underwent a lumbar fusion, and was consequently permitted to work from home. (Doc. No. 74

(“Am. Compl.”) at 4). During this time, Plaintiff’s supervisors called her back into the office,

where they did not provide her with the necessary accommodations for her condition. (Id.). The

Human Resources Director investigated, and, after speaking with Plaintiff, told her to return home.

(Id. at 5). Because Plaintiff had disclosed her supervisor’s actions to Human Resources, Plaintiff’s




                                                 1
Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 2 of 6 PageID: 1024



supervisors and other managers retaliated against her, culminating in her termination in January

2016. (Id. at 4–5).

          On June 8, the Court granted in part Plaintiff’s Motion to Reopen the Case, finding that her

proposed amended complaint sufficiently stated a claim for retaliation under Title I of the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq, such that amendment would

not be futile. (Doc. Nos. 71, 72). Plaintiff filed her Amended Complaint (Doc. No. 74) on June 29,

2020. The Amended Complaint is substantially the same as what Plaintiff proposed to file, save

for a few additional details, including the dates when her supervisors forced her to return to the

office.

          Defendant filed its Motion to Dismiss and/or for a More Definite Statement on July 20,

2020. Although the deadline for Plaintiff to file an opposition brief was August 3, 2020, Plaintiff

has yet to respond to Defendant’s Motion.

II.       LEGAL STANDARD

          A. Rule 12(b)(6) Motion to Dismiss

          Federal Rule of Civil Procedure 12(b)(6) allows a court to dismiss an action for failure to

state a claim upon which relief can be granted. When evaluating a motion to dismiss, “courts accept

all factual allegations as true, construe the complaint in the light most favorable to the plaintiff,

and determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. Cty.

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). In other words, a complaint survives a motion to

dismiss if it contains enough factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                   2
Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 3 of 6 PageID: 1025



        To make this determination, courts conduct a three-part analysis. Santiago v. Warminster

Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the Court must “tak[e] note of the elements a plaintiff

must plead to state a claim.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second,

the Court should identify allegations that, “because they are no more than conclusions, are not

entitled to the assumption of truth.” Id. (quoting Iqbal, 556 U.S. at 680). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (quoting Iqbal, 556 U.S. at 678). Finally, “when there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement for relief.” Id. (quoting Iqbal, 556 U.S. at 679). A complaint cannot survive

a motion to dismiss where a court can only infer that a claim is merely possible rather than

plausible. Id.

        Because Plaintiff is proceeding pro se, she is held to “less stringent standards” than she

would be if represented by counsel. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

omitted).

        B. Rule 12(e) Motion for a More Definite Statement

        Federal Rule of Civil Procedure 12(e) provides that “[a] party may move for a more definite

statement of a pleading . . . which is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). Further, “[t]he motion . . . must point out the defects

complained of and the details desired.” Courts will grant a motion for a more definite statement

“when the pleading is so vague or ambiguous that the opposing party cannot respond, even with a

simple denial, in good faith, without prejudice to itself.” Ahn v. Cigna Health & Life Insur. Co.,

No. 19-07141, 2019 WL 5304628, at *6 (D.N.J. Oct. 21, 2019) (internal quotation omitted).

However, “[a] motion for a more definite statement is generally disfavored and is used to provide




                                                  3
Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 4 of 6 PageID: 1026



a remedy for an unintelligible pleading rather than as a correction for a lack of detail.” Stallone v.

Camden Cty. Technical Schs. Bd. of Edu., No. 12-7356, 2013 WL 5178728, at *10 (D.N.J. Sept.

13, 2013) (internal quotation omitted).

III.     DISCUSSION

         As a preliminary matter, the Court notes that although Plaintiff has failed to file an

opposition brief, the Court must still adjudicate Defendant’s Motion on the merits. In this Circuit,

a district court usually cannot dismiss a complaint filed by a pro se plaintiff simply because that

plaintiff did not oppose a motion to dismiss. See Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d

Cir. 1991) (explaining that “if a motion to dismiss is granted solely because it has not been

opposed, the case is simply not being dismissed because the complaint has failed to state a claim .

. . . Rather, it is dismissed as a sanction for failure to comply with [the briefing schedule]”).

Plaintiff is not a sophisticated party, and thus her failure to comply with the briefing schedule does

not warrant dismissal of her Amended Complaint. Cf. Hollister v. United States Postal Serv., 142

F. App’x 576, 577 (3d Cir. 2005) (finding that the failure to respond to defendant’s motion to

dismiss by pro se plaintiff who was a licensed attorney entitled the district court to treat the motion

as unopposed).

         A. Motion to Dismiss

         Defendant offers two reasons why Plaintiff’s Amended Complaint should be dismissed.

First, Defendant contends that the Amended Complaint fails to sufficiently establish the causation

element of the prima facie case for ADA retaliation. (Doc. No. 77-1 at 8). However, in its June 8

Opinion, the Court specifically found that Plaintiff’s allegations were sufficient to establish the

causation element. Minion, 2020 WL 3056286, at *8–9. The Court will not reconsider the issue.1


1
 Defendant could have filed a motion for reconsideration to challenge the Court’s holding with respect to the causation
element. However, under Local Civil Rule 7.1(i), motions for reconsideration must be filed “within 14 days after the


                                                          4
Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 5 of 6 PageID: 1027



        Second, Defendant asserts that Plaintiff released her claims in December 2016 by signing

a “Compromise and Release” agreement to settle a worker’s compensation claim against

Defendant. (Doc. No. 77-1 at 11–14). Because this agreement was approved by a worker’s

compensation judge, Defendant contends it is binding and enforceable in this Court. (Id. at 12).

However, the agreement only purports to release Defendant from liability for injuries Plaintiff

suffered due to a September 16, 2015 work incident. (Doc. No. 77-2 at 3–9). Based on the face of

the Amended Complaint, this lawsuit has nothing to do with the September 16, 2015 work incident,

whatever it was. Rather, this case concerns Plaintiff’s January 2016 termination. Consequently,

the “Compromise and Release” agreement seems totally irrelevant to this case. Defendant’s

Motion to Dismiss will be denied.

        B. Motion for a More Definite Statement

        Defendant complains that Plaintiff’s Amended Complaint is too vague and ambiguous,

preventing Defendant from responding coherently. (Doc. No. 77-1 at 14–16). While the Amended

Complaint is not a model of clarity, it is intelligible, and that is all it needs to be. Given that this

case has been pending for nearly four years, there is no reason to bog it down further by forcing

Plaintiff redraft her allegations once again. If Defendant requires more specific information from

Plaintiff in order to mount its defense, it may serve document requests and interrogatories during

discovery.




entry of the order or judgment on the original motion.” Defendant’s Motion to Dismiss was filed far too late for the
Court to even consider construing it as a motion for reconsideration.


                                                         5
Case 1:16-cv-05454-RBK-JS Document 80 Filed 08/18/20 Page 6 of 6 PageID: 1028



IV.   CONCLUSION

      For the foregoing reasons, Defendant’s Motion to Dismiss and/or Motion for a More

Definite Statement is DENIED. An Order follows.



Dated: 8/18/2020                                     /s/ Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                            6
